Case 1:19-cr-00020-SPB Document 1-4 Filed 08/13/19 Page 1 of 2
- (}Q-CK-LO-
CRIMINAL CASE INFORMATION SHEET _

Pittsburgh : Erie. X Johnstown”

Related to No. Judge

 

 

(All criminal prosecutions arising out of the same criminal transaction or series of transactions are
deemed related).

CATEGORY: 1. Narcotics and Other Controlled Substances
(la Narcotics and Other Controlled Substances
(3 or more Defendants)
2. _X_-Fraud and Property Offenses
2a. __ Fraud and Property Offenses

(3 or more Defendants)

 

3. , Crimes of Violence

4. Sex Offenses

5. Firearms and Explosives

6. Immigration

7. All Others
Defendant’s name: . Andrew Gabler

- Is Indictment waived: Yes X No

Pretrial Diversion: Yes | X No
Juvenile proceeding: 7 Yes  _X_ No
Defendant is: oe X Male Female
Superseding Indictment or Information Yes ~ X No

 

Previous case number:
If superseding, previous case was/will be:

Dismissed on defendant’s motion

Dismissed on governments’ motion \

After appellate.action

Other (explain)

x

County in which first offense cited
occurred: . Erie

 

Previous proceedings before
Magistrate Judge: .

 

 

Case No.:

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE ,
Case 1:19-cr-00020-SPB Document 1-4 Filed 08/13/19 Page 2 of 2

Date arrested'‘or date continuous U.S.
custody began:

 

Defendant: is in custody X is not in custody

Name of Institution:

 

Custody is on: this charge another charge

another conviction

 

 

 

 

___ State ___ Federal

Detainer filed: ____iyes no

Date detainer filed:

Total defendants: 2

Total counts: 17 /

Data below applies to defendant No.: 1

Defendant’s name: Andrew Gabler

SUMMARY OF COUNTS
COUNT U.S. CODE OFFENSE FELONY MISDEMEANOR
| 1 18 U.S.C. § 1349 Fraud conspiracy XX
2-13 18 U.S.C. §§ 1344(1) and (2) Bank fraud . XX
14-17 18U.S.C. § 1343 _ Wire fraud XX

  
  

   

0 EE

DATE: Oe
OLD

fi gh Neon otf
HRISTIAN A. TRAB
Assistant U.S. Attorney
PA ID No. 75013

 

 
